DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–8 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0243897 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 January 2020 and 18 February 2020 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers, letters, and/or reference characters of FIGS. 2A–5C, 8, and 9A–10C are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
Reference character(s): 10c (e.g., FIGS. 2B and 2C) do not have a lead line or are not underlined. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See 37 CFR 1.84 (q).	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SECONDARY BATTERY INCLUDING FIRST ELECTRODE WITH PENETRATING THROUGH HOLES, FIRST SEPARATOR LAYER ON INNER WALLS OF THROUGH HOLES, AND SECOND SEPARATOR LAYER ON OPPOSING FACES ON FIRST ELECTRODE AND METHOD OF PRODUCING THE SAME.

The disclosure is objected to because of the following informalities:
Reference character 20a is referred to as separator layers in paragraph [0072]. Reference character 20a is used to designate a first separator layer; and reference character 20b is used to designate a second separator layer. Reference character 20a should be referred to as first separator layers in paragraph [0072].
Reference character 20b is referred to as separator layers in paragraph [0072]. Reference character 20a is used to designate a first separator layer; and reference character 20b is used to designate a second separator layer. Reference character 20b should be referred to as second separator layers in paragraph [0072].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a carrier ion" in line 13. Claim 1 has previously recited the limitation "a carrier ion" in line 12. It is unclear if "a carrier ion" recited in line 13 is further limiting "a carrier ion" recited in line 12.
Claim 2 recites the limitation "a fine particle." The term "fine" is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a fine particle" is indefinite.
Claims 3 and 4 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 3 and 4 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a carrier ion." Claim 1, which claim 5 is directly dependent, recites the limitations "a carrier ion of the second separator layer" and "a carrier ion 
Claim 6 recites the limitation "the carrier ion." Claim 1, which claim 6 is directly dependent, recites the limitations "a carrier ion of the second separator layer" and "a carrier ion of the first separator layer." It is unclear if "the carrier ion" recited in claim 6 is further limiting "a carrier ion of the second separator layer" and/or "a carrier ion of the first separator layer" recited in claim 1.
Claim 7 recites the limitation "a carrier ion" in line 12. Claim 7 has previously recited the limitation "a carrier ion" in line 11. It is unclear if "a carrier ion" recited in line 12 is further limiting "a carrier ion" recited in line 11.
Claim 8 is directly dependent from claim 7 and includes all the limitations of claim 7. Therefore, claim 8 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4–8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramasubramanian et al. (US 2014/0335395 A1, hereinafter Ramasubramanian).
claim 1, Ramasubramanian discloses a secondary battery comprising:
a first electrode (712) having one face, an opposite face, a side face, and a plurality of through holes that penetrate from the one face to the opposite face (FIG. 9E, [0069]);
a first separator layer (714) that is laminated to inner walls of the through holes of the first electrode (712, [0063]);
a second separator layer (716) that is laminated to at least one of the one face and the opposite face of the first electrode (712, [0063]); and
a second electrode (718) that is laminated to surfaces of the first separator layer (714)  and the second separator layer (716, [0063]),
the surfaces being on an opposite side of other surfaces thereof which are in contact with the first electrode (712, [0063]),
the second electrode (718) being continuously present across the surfaces (FIG. 8, [0063]),
wherein conductivity of a carrier ion of the second separator layer (716) is lower than conductivity of a carrier ion of the first separator layer (714, [0038]).
Regarding claim 2, Ramasubramanian discloses all claim limitations set forth above and further discloses a secondary battery:
wherein the first separator layer (714) contains a fine particle, and a binder to bind the fine particles (see composite film, [0050]).
Regarding claim 4
a first current collector (720) that is provided for the side face of the first electrode (712, [0063]); and
a second current collector (714) that is provided for a surface of the second electrode (718) present on a side of the one face or the opposite face of the first electrode (712, [0063]).
Regarding claim 5, Ramasubramanian discloses all claim limitations set forth above and further discloses a secondary battery, further comprising:
an electrolyte solution containing a carrier ion (see non-aqueous electrolyte, [0040]).
Regarding claim 6, Ramasubramanian discloses all claim limitations set forth above and further discloses a secondary battery:
wherein the carrier ion is a lithium ion (see lithium [0037]).
Regarding claim 7, Ramasubramanian discloses a method of producing a secondary battery, the method comprising:
a first step of making a first electrode (712) having one face, an opposite face, a side face, and a plurality of through holes that penetrate from the one face to the opposite face (FIG. 9E, [0069]);
a second step of laminating a first separator layer (714) to inner walls of the through holes of the first electrode (712, [0063]);
a third step of laminating a second separator layer (716) to at least one of the one face and the opposite face of the first electrode (712, [0063]); and
a fourth step of continuously laminating a second electrode (718) to surfaces of the first separator layer (714) and the second separator layer (716) across the surfaces (FIG. 8, [0063]),
the surfaces being on an opposite side of other surfaces thereof which are in contact with the first electrode (712),
wherein in the third step, conductivity of a carrier ion of the second separator layer (716) is lower than conductivity of a carrier ion of the first separator layer (714, [0038]).
Regarding claim 8, Ramasubramanian discloses all claim limitations set forth above and further discloses a method:
wherein in the third step, a material to constitute the second separator layer is electro-deposited over, or transferred to at least one of the one face and the opposite face of the first electrode (712, [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian (US 2014/0335395 A1) as applied to claim(s) 1 above, and further in view of Ha et al. (US 2014/0038025 A1, hereinafter Ha).
Regarding claim 3, Ramasubramanian discloses all claim limitations set forth above, but does not explicitly disclose a secondary battery:
wherein the second separator layer contains at least one selected from a polyimide, a polyamide-imide, and polyacrylic acid.
Ha discloses a separator layer (4) containing at least one selected from a polyimide, a polyamide-imide, and polyacrylic acid (see non-fluorinated polymer, [0036]) to improve the lifetime characteristics of the secondary battery (1, [0030]). Ramasubramanian and Ha are analogous art because they are directed to lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725